            Case 2:21-cv-01255-GMN-VCF Document 1 Filed 07/02/21 Page 1 of 5




1    Craig Friedberg, Esq. (NV 4606)
     LAW OFFICES OF CRAIG B. FRIEDBERG, ESQ.
2    4760 South Pecos Road, Suite 103
     Las Vegas, Nevada 89121
3    (702) 435-7968 – telephone
     attcbf@cox.net
4
     Taylor L. Kosla, Esq. (SBN 632780)1
5    AGRUSS LAW FIRM, LLC
     4809 N. Ravenswood Ave., Suite 419
6    Chicago, IL 60640
     Telephone: (312) 224-4695
7    Facsimile: (312) 253-4451
     taylor@agrusslawfirm.com
8
     Attorneys for Plaintiff,
9
     ERIC PAIGE
10
                                          UNITED STATES DISTRICT COURT
11                                             DISTRICT OF NEVADA
12
     ERIC PAIGE,                                               )
13                                                             )       Case No. 2:21-cv-1255
                Plaintiff,                                     )
14                                                             )
                v.                                             )
15
                                                               )
16   NAVY FEDERAL CREDIT UNION,                                )
                                                               )
17              Defendant.                                     )
18
                                                PLAINTIFF’S COMPLAINT
19
                Plaintiff, ERIC PAIGE (“Plaintiff”), by and through his attorneys, alleges the following against
20
     Defendant, NAVY FEDERAL CREDIT UNION (“Defendant”):
21
                                                       INTRODUCTION
22           1. Count I of Plaintiff’s Complaint is based on the Electronic Funds Transfer Act, 15 U.S.C. §
23               1693 et seq. (“EFTA”).
24           2. Count II of Plaintiff’s Complaint is based on the Nevada Deceptive Trade Practices Act, NRS

25               598 et seq. and NRS 41.600 (“NDTPA”).

26                                             JURISDICTION AND VENUE

27
             3. This court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C. § 1693m.

28   1
         Illinois counsel will comply with LR IA 11-2 and move for pro hac vice admission within 30 days.

                                                                   1
     Case 2:21-cv-01255-GMN-VCF Document 1 Filed 07/02/21 Page 2 of 5




1
     4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692m(g), which states that such
2
        actions may be brought and heard “[w]ithout regard to the amount in controversy,” in “any
3       United States district court.”
4    5. This court has supplemental jurisdiction over the state law claim alleged herein pursuant to
5       28 U.S.C. § 1367(a) because it is “so related to claims in the action within such original
6       jurisdiction that they form part of the same case or controversy.”
7    6. Venue and personal jurisdiction in this District are proper because Plaintiff resides within this
8       District, and a material portion of the events at issue occurred in this District.
9                                              PARTIES
10   7. Plaintiff is a natural person residing in Las Vegas, Clark County, Nevada.
11   8. Defendant is a credit union headquartered in the City of Vienna, Fairfax County, State of
12     Virginia.

13   9. Defendant regularly collects, or attempts to collect, debts allegedly owed to Defendant.

14   10. During the course of its attempts to collect debts allegedly owed to Defendant, Defendant

15      sends to alleged debtors bills, statements, and/or other correspondence, via the mail and/or

16      electronic mail, and initiates contact with alleged debtors via various means of

17      telecommunication, such as by telephone and facsimile.

18
     11. Defendant acted through its agents, employees, officers, members, directors, heirs, successors,

19
        assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
                                    FACTUAL ALLEGATIONS
20
     12. Defendant is attempting to collect a consumer debt from Plaintiff, allegedly arising from a
21
       credit card account.
22
     13. Plaintiff’s alleged debt owed arises from transactions for personal, family, and household
23
        purposes.
24
     14. Plaintiff’s alleged debt was scheduled to be paid via periodic and recurring payments from
25
        Plaintiff’s personal checking account.
26
     15. On at least two occasions including, but not limited to, in or around December 2020, Plaintiff
27
        spoke with one of Defendant’s representatives and requested for Defendant to stop
28
        withdrawing funds from his personal checking account.

                                                    2
     Case 2:21-cv-01255-GMN-VCF Document 1 Filed 07/02/21 Page 3 of 5




1
     16. In or around December 2020, Defendant’s representative told Plaintiff that Defendant could
2      not stop withdrawing funds from Plaintiff’s personal checking account.
3    17. Despite the foregoing, Defendant continued to withdraw funds from Plaintiff’s personal
4      checking account.
5    18. Plaintiff has suffered ascertainable damages from Defendant’s actions and/or omissions in the
6      form of monetary losses.
7    19. Defendant’s above-referenced conduct further affected Plaintiff in a personal and
8       individualized way by causing Plaintiff to experience anger, stress, worry, frustration,

9       embarrassment, and emotional distress.

10
                               COUNT I:
11        DEFENDANT VIOLATED THE ELECTRONIC FUND TRANSFER ACT
12   20. Plaintiff repeats and re-alleges paragraphs one (1) through nineteen (19) of Plaintiff’s

13      Complaint as if fully set forth herein under Count I.

14   21. Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), provides that a “preauthorized electronic

15      fund transfer from a consumer’s account may be authorized by the consumer only in writing,

16     and a copy of such authorization shall be provided to the consumer when made.”

17   22. Section 903(9) of the EFTA, 15 U.S.C. § 1693a(9), provides that the term “preauthorized

18
        electronic fund transfer” means “an electronic fund transfer authorized in advance to recur at

19
       substantially regular intervals.”
     23. Section 205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b), provides that “[p]reauthorized
20
       electronic fund transfers from a consumer’s account may be authorized only by a writing signed
21
       or similarly authenticated by the consumer. The person that obtains the authorization shall
22
       provide a copy to the consumer.”
23
     24. Section 205.10(b) of the Federal Reserve Board’s Official Staff Commentary to Regulation E,
24
        12 C.F.R. § 205.10(b), Supp. I, provides that “[t]he authorization process should evidence the
25
        consumer’s identity and assent to the authorization.” Id. at ¶10(b), comment 5. The Official
26
       Staff Commentary further provides that “[a]n authorization is valid if it is readily identifiable
27
       as such and the terms of the preauthorized transfer are clear and readily understandable.” Id. at
28


                                                   3
        Case 2:21-cv-01255-GMN-VCF Document 1 Filed 07/02/21 Page 4 of 5




1
           ¶10(b), comment 6.
2
        25. In multiple instances, Defendant has debited Plaintiff’s bank account on a recurring basis
3          without obtaining a written authorization signed or similarly authenticated from Plaintiff for
4          preauthorized electronic fund transfers from Plaintiff’s account, thereby violating Section
5          907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section 205.10(b) of Regulation E, 12 C.F.R.
6          § 205.10(b).
7       26. In multiple instances, Defendant has debited Plaintiff’s bank account on a recurring basis
8          without providing to Plaintiff a copy of a written authorization signed or similarly authenticated
9          by Plaintiff for preauthorized electronic fund transfers from Plaintiff’s account, thereby
10         violating Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section 205.10(b) of
11         Regulation E, 12 C.F.R. § 205.10(b).
12
                                 COUNT II:
13      DEFENDANT VIOLATED THE NEVADA DECEPTIVE TRADE PRACTICES ACT

14
        27. Plaintiff repeats and re-alleges paragraphs one (1) through nineteen (19) and twenty-one (21)
15
           through twenty-six (26) of Plaintiff’s Complaint as if fully set forth herein under Count II.
16      28. The foregoing acts and omissions constitute numerous and multiple violations of the NDTPA.
17               a. Defendant’s conduct violated NRS 598.0915(15), 598.092(8) and 598.023(3) by
18                   violating the EFTA, a federal statute, when Defendant withdrew funds from
19                   Plaintiff’s checking account without Plaintiff’s permission or authorization, which
20                   was owed for goods and/or services; and
21               b. Through each and every violation of the NDTPA, Defendant committed “consumer

22                   fraud” as defined by NRS 41.600(2)(e).

23         WHEREFORE, Plaintiff, ERIC PAIGE, respectfully requests judgment be entered against

24   Defendant, NAVY FEDERAL CREDIT UNION, for the following:

25
        1. Actual damages;
        2. Statutory damages of $1,000.00 pursuant to the Electronic Fund Transfer Act,
26
           §916(a)(2)(A)
27

28


                                                       4
        Case 2:21-cv-01255-GMN-VCF Document 1 Filed 07/02/21 Page 5 of 5




1
        3. Costs and reasonable attorneys’ fees pursuant to the Electronic Fund Transfer Act,
2          §916(a)(3).
3       4. As a result of each and every violation of the NDTPA and act of “consumer fraud” by
4          Defendant, Plaintiff is entitled to damages pursuant to NRS 41.600(3)(a);
5       5. Equitable relief that the court deems appropriate, pursuant to NRS 41.600(3)(b);
6       6. Reasonable attorneys’ fees and costs pursuant to NRS 41.600(3)(c); and
7       7. Any other relief this Honorable Court deems appropriate.

8    DATED: July 1, 2021                              Respectfully submitted,
                                                      LAW OFFICES OF CRAIG B. FRIEDBERG, ESQ.
9

10
                                                  By: /s/ Craig Friedberg
11                                                      Craig B. Friedberg
12
                                                                 -and-
13                                                   Taylor L. Kosla, Esq. (SBN 6327180)
                                                     (Subject to Pro Hac Vice)
14                                                   AGRUSS LAW FIRM, LLC
                                                     4809 N. Ravenswood Ave., Suite 419
15
                                                     Chicago, IL 60640
16                                                   Attorneys for Plaintiff

17

18

19

20

21

22

23

24

25

26

27

28


                                                      5
